United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                      May 29, 2007

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 06-20222
                             Summary Calendar


                         UNITED STATES OF AMERICA,

                            Plaintiff-Appellee,

                                  versus

                            RAUL REBOLLAR, JR.,

                           Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. 4:04-CR-523-2
                        --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Raul Rebollar, Jr., appeals his guilty plea convictions for

conspiracy to possess with intent to distribute five kilograms or

more of cocaine and aiding and abetting possession with intent to

distribute five kilograms or more of cocaine.          He contends that the

factual   basis    was   insufficient   to   support   his   convictions.

Because Rebollar did not challenge the sufficiency of the factual

basis in the district court, review is for plain error.               United

States v. Angeles-Mascote, 206 F.3d 529, 530 (5th Cir. 2000).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 06-20222
                                     -2-

      The factual basis provided sufficient evidence to infer that

Rebollar was not just merely present at the scene of a crime, but

rather that he voluntarily agreed to conspire with others to

possess with     intent   to   distribute   five      kilograms   or    more   of

cocaine.     The factual basis reflects that on February 25, 2004,

Rebollar met with an undercover narcotics officer and traveled with

the officer to a residence where another coconspirator negotiated

a   drug   transaction.    The    next   day,   the    undercover      narcotics

officers met with Rebollar and three named coconspirators at the

same residence.    At the residence, the negotiations regarding the

drug transaction continued. Rebollar was arrested while he and the

other coconspirators were in route to conclude a transaction for

five kilos of cocaine with the undercover narcotics officers.

      The fact that Rebollar may have played a minor role and did

not actually possess the cocaine is not determinative of whether he

is guilty of conspiracy.       See United States v. Gonzales, 866 F.2d
781, 788 (5th Cir. 1989); United States v. Ayala, 887 F.2d 62, 68

(5th Cir. 1989). Additionally, Rebollar’s intent to distribute the

cocaine can be inferred from the quantity of cocaine involved,

specifically 14 kilograms.       See Ayala, 887 F.2d at 68.       The factual

basis further provided sufficient evidence to show that Rebollar

associated with the criminal venture and sought by his actions for

the venture to succeed.        See United States v. Garcia, 242 F.3d at

593, 596 (5th Cir. 2001); United States v. Jaramillo, 42 F.3d 920,

923 (5th Cir. 1995).
                          No. 06-20222
                               -3-

     Accordingly, Rebollar has failed to establish plain error and

the district court’s judgment is AFFIRMED.